The contract did not stipulate that delivery would be made to defendant at any certain place or in any certain manner. If plaintiff had in his possession at Andalusia the article taken up at the instance of defendant, there was no provision that plaintiff would do any certain act with reference to it except deliver it to defendant. Defendant could have received delivery at Andalusia, through an agent, so designated, and thereby plaintiff would have discharged *Page 189 
his duty. But defendant did no such act and did not offer to do so. The contract did not require plaintiff to go to the trouble and expense of preparing it for shipment, and carting it to the railroad, nor of paying any of such expense of delivery.
When plaintiff had the attachment levied on the property, it was a judicial admission by plaintiff that it belonged to defendant and was subject to levy and not in plaintiff's possession. Plaintiff was estopped to make any claim to the contrary. It amounted therefore to a delivery of the property into the possession of the court for defendant. It was not held by the court for plaintiff. When defendant appeared and caused the attachment to be released the property was then in possession of the sheriff for the court, and thereafter it was in his possession for defendant, who had the absolute right to direct its disposition. Plaintiff had no such right and then had no possession.
The debt need not have matured and become due at the time of instituting the attachment suit. But, of course, personal judgment could not be rendered until it did mature. Jones v. Holland, 47 Ala. 732; Ex parte Seals Piano  Organ Co.,188 Ala. 443, 66 So. 146. If it was not matured when the attachment was begun, then there was no act on the part of plaintiff which could thereafter mature it. The property was in custodia legis, and plaintiff could not make further delivery of it thereafter, for he never acquired possession thereafter. It was always held for defendant, and therefore it cannot be said that when the complaint was last amended and judgment rendered, the property was not in the possession of defendant. At that time it had been released from the attachment and held by the sheriff subject to defendant's direction.
Application overruled.
All the Justices concur, except GARDNER, C. J., who dissents.